DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/8/2021.  Since the previous filing, claims 1, 13 and 17 have been amended, claims 23 and 25 have been cancelled and no claims have been added.  Thus, claims 1, 4-6, 9-11, 13-14, 16-17, 19-22, 24 and 26 are pending in the application.
In light of Examiner’s Amendments and further consideration, all previous rejections have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted by Attorney of Record Anne Christy on 10/21/2021.
The application has been amended as follows:
Replace claim 1 with the following:
A device for the intranasal delivery of a compound comprising:
a y-junction including a base, a first branch of the y-junction radiating from the base, a second branch of the y-junction radiating from the base, and a third branch of the y-junction radiating from the base;
a vial containing the compound, the vial in fluid communication with the first branch of the y-junction; 
a metered dose pump to move the compound from the vial upon an actuation of the device; 
a dose chamber in fluid communication with the third branch of the y-junction, the dose chamber extending longitudinally from the third branch of the y-junction toward a nozzle, and the dose chamber to receive the compound pumped from the vial;

a propellant canister in fluid communication with the second branch of the y-junction, the propellant canister containing a propellant in liquefied form;
a diffuser configured to diffuse the propellant from the propellant canister following the actuation of the device; and
an actuator coupled to the metered dose pump and to the propellant canister, the actuator configured to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister, through the diffuser and into the dose chamber after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber.
Cancel claim 13.
Cancel claim 14.
Cancel claim 16.
Replace claim 17 with the following:
A device for the intranasal delivery of a compound to the olfactory region of the nasal cavity, the device comprising:
a y-junction including a base, a first branch of the y-junction radiating from the base, a second branch of the y-junction radiating from the base, and a third branch of the y-junction radiating from the base;
a vial containing the compound, the vial in fluid communication with the first branch of the y-junction; 
a metered dose pump to move the compound from the vial upon actuation of the device;

the nozzle coupled with the dose chamber to provide an outlet from the dose chamber;
a propellant canister in fluid communication with the second branch of the y-junction, the propellant canister containing a propellant in a liquefied form; 
a diffuser configured to diffuse the propellant from the propellant canister following the actuation of the device; and
an actuator coupled to the metered dose pump and to the propellant canister, the actuator configured to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and into the dose chamber after a majority of the compound enters the dose chamber such that the propellant pushes the compound as the compound exits the nozzle from the dose chamber.
Cancel claim 20.
Replace claim 21 with the following:
The device of claim 17, further comprising:
an internal dose loading channel in a first path for the compound from the vial to the dose chamber, wherein the diffuser surrounds the internal dose loading channel in a second path for the propellant from the propellant canister to the dose chamber.
Cancel claim 22.
Replace claim 24 with the following:
The device of claim 1, wherein an angle between the second branch of the y-junction and the third branch of the y-junction is an acute angle.
Cancel claim 26.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural or functional limitations as described in the claims.
Closest prior art of record is Marand (US 3704812) in view of Hoekman (US 2014/0014104), Riccio (US 3921857) and Behar (US 7597216).
Marand discloses a device for the delivery of a compound comprising: a three-branch junction including a base, a first branch of the three-branch junction radiating from the base, a second branch of the three-branch junction radiating from the base, and a third branch of the three-branch junction radiating from the base (see Annotated Fig 1); a vial containing the compound (product container 1, column 3 line 30), the vial in fluid communication with the first branch of the three-branch junction (see Annotated Fig 1); a nozzle (nozzle 9, column 3 line 49) a propellant canister (propellant cartridge 12) in fluid communication with the second branch of the three- branch junction (see Annotated Fig 1) containing a propellant in liquefied form (liquefied gas propellant, column 3 line 53-54); an actuator (guide 15 is required to actuate 12 thus part of the “actuator”, column 4 line 7-12) coupled to the propellant canister (column 3 line 59-63, Fig 1).
While Marand does not specifically disclose that the device is for intranasal delivery, Marand is nevertheless capable of intranasal delivery by insertion of the protruding part of nozzle 9 into the nostril of a user. Since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, if the prior art structure is capable of performing the intended use then it meets the claim.
Hoekman teaches a diffuser (diffuser 28) configured to diffuse the propellant from the propellant canister following the actuation of the device (paragraph 135 line 8-9, Fig 2 element 28) and wherein the structures analogous to the second branch and third branch are arranged 
Further, Riccio teaches a metered dose pump to move the compound from the vial upon an actuation of the device (measured dose dispenser, column 3 line 48-65); the actuator coupled to the metered dose pump (dispensing body 10 holds pump, see Annotated Fig 4), a dose chamber to receive the compound pumped from the vial (mixing chamber 17, column 3 line 5), the dose chamber in fluid communication with the third branch of the three-branch junction (position of mixing chamber placed in analogous location as third branch as seen on Marand Annotated Fig 1); and a nozzle coupled with the dose chamber to provide an outlet from the dose chamber (column 3 line 1 -20).
However, upon further consideration of the dose chamber of Riccio, it has been noted that the function of the dose chamber (mixing chamber) is heavily dependent on its structure.  The dose chamber of Riccio (mixing chamber 17) requires the “propellant” pathway be split prior to meeting in order to function.  The compressed air, analogous to the propellant of the instant application, travels from the “canister” through a channel that splits into two pathways, one (24) which enters the mixing chamber to meet the compound and the other (23) bypasses the mixing chamber to pass through the Venturi nozzle (passage 14a).  This second path connects to the mixing chamber through side passages in the Venturi insert (14b) through which the mixed air and compound are pulled, the recombined pathways bring the compound to the user.  There is no reasonable motivation for the inclusion of a diffuser in the “propellant” pathway of Riccio as the purpose of the diffuser is to disperse the liquid propellant into gaseous form (Hoekman: paragraph 44) and provide a more even distribution of propellant in order to aid delivery of the compound.  As the pathway from the dose chamber (mixing chamber) of Riccio is indirect, it would induce turbulence after the diffusion of the propellant and render the effect of the diffuser void.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785